DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1 and 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chan et al., US2020/0160385 A1, and further in view of Riistama et al. US2017/0344713 A1.
Regarding claim 1, Chan teaches An electronic device (Fig. 4 402, par. 0051; user device 402) comprising: at least one processor (par. 0046; Processors 101.); an image capturing device coupled to the at least one processor (Fig. 4 404, par. 0051; user device equipped with one or more sensors 404 (e.g., video camera).); and 5a storage device coupled to the at least one processor and storing instructions for execution by the at least one processor (par. 0046; Processors 101 are coupled to system memory 114.) to cause 
Chan fails to teach the following recited limitation.  In the same field of endeavor, Riistama teaches record behavior habits of a user based on a plurality of predefined emotions within a predefined time period (par. 0055; participant’s behavior is recorded via video based on markers which correlate personal characteristic with one or more topics of speech, vital signs, reactions and/or emotions of the person to determine information needs based on the determined personal characteristics.).  Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to combine Chan’s teachings with Riistama’s teachings in order to assess information needs of a person (Riistama, par. 0017).

Regarding claim 8, Chan teaches A method for pushing information based on a user emotion implemented in an electronic device (Fig. 5, par. 0012; a method for delivering advertisements based on user sentiment and learned behavior) comprising: determining a proportion of each of the behavior habits of a user based on each of 15the plurality of predefined emotions according to the recorded behavior habits (par. 0067; determining a pattern of user interactions with one or more applications of a user device based on the emotional information.); detecting a current user emotion at predetermined time intervals (par. 0051; user device 402 can include one or more sensors 404 for sensing an emotion of the user.); determining information to be pushed by the electronic device according to the current user emotion and the proportion of each of the behavior habits of the user Page 20 of 24corresponding to the current user emotion (par. 0045; identifying user behaviors during a specific emotional state and determining patterns of how the user responds to various types of advertisements to push advertisements to the user in a targeted manner.); and controlling the electronic device to push the determined information (par. 0070; Once a pattern or behavior is determined, the system can use this information to better determine the most appropriate vehicle to push advertisements to those users at particular moments.).  
Chan fails to teach the following recited limitation.  In the same field of endeavor, Riistama teaches recording behavior habits of a user based on a plurality of predefined emotions within a predefined time period (par. 0055; participant’s behavior is recorded via video based on markers which correlate personal characteristic with one or more topics of speech, vital signs, reactions and/or emotions of the person to determine . 

Claims 2-5, 9-11 and 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chan et al., US2020/0160385 A1 in view of Riistama et al. US2017/0344713 A1, as applied to claims 1 and 8 above respectively and further in view of Natan et al. US2016/0379047 A1.
Regarding claims 2 and 9, Chan and Riistama teaches all the limitations in claims 1 and 8.
Chan and Riistama failed to teach the remaining recited limitations.  However, Natan teaches wherein the at least one processor is further caused to: Page 17 of 24control the image capturing device to capture a plurality of 3D images of a user face based on the plurality of predefined emotions (par. 0023; the camera 104 is a three-dimensional camera); recognize relative distances between muscles of a plurality of predefined parts according to each of the plurality of 3D images of the user face captured by the image 5capturing device (par. 0020); and establish a relationship table between the relative distances between the muscles of the plurality of predefined parts and the plurality of predefined emotions (par. 0011).  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to combine Chan’s and Riistama’s teaching with Natan in order to have a systemic ability to persistently record and later analyze a person's reaction to system-generated events (Natan, par. 0002).



Regarding claims 4 and 11, Chan, Riistama and Natan teach all the limitations in claims 3 and 10.  Natan further teaches wherein the plurality of predefined parts comprise a forehead, an eye, a mouth, and a cheekbone (Fig. 3, par. 0033; face detection module detects face (e.g., forehead, an eye, a mouth, and a cheekbone).); wherein the at least one processor is further caused to: Page 18 of 24determine the forehead, the eye, the cheekbone, and the mouth in the 3D image of the user face by feature recognition (par. 0033; the landmark point extraction module 112 of the face image processor 106 executes the act 210 to analyze the image and identify landmark points, as illustrated by the collection of points 302.); and calculate a distance between the forehead and the eye, a distance between the eye and the cheekbone, and a distance between the cheekbone and the mouth (par. 0096; analyze the anonymous data to identify an estimated emotional state of the subject.).  Therefore, it would have been obvious to one of ordinary skill in the art before the 

Regarding claims 5 and 13, Chan, Riistama and Natan teach all the limitations in claims 2 and 9.  Natan further teaches wherein the at least one processor is further caused to: associate each combination of the relative distances between muscles of the plurality of predefined parts with a corresponding user emotion (par. 0018; the remote device detects a negative emotional state in association with a first stimulus, the remote device may identify a responsive action specifying a second stimulus.); and store the relationship table to the storage device (par. 0059).  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to combine Chan’s and Riistama’s teaching with Natan in order to have a systemic ability to persistently record and later analyze a person's reaction to system-generated events (Natan, par. 0002).

Claim 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chan et al., US2020/0160385 A1 in view of Riistama et al. US2017/0344713 A1, as applied to claim 1 above and further in view of Li et al. US2019/0253538 A1.
Regarding claim 6, Chan and Riistama teach all the limitations in claim 1.  
Chan and Riistama failed to teach the remaining recited limitation.  However, Li teaches wherein the image capturing device comprises a floodlight sensing member, an infrared lens, and a dot projector (par. 0109; the mobile terminal further includes at least  : infrared lenses, floodlight induction elements, distance sensors, environmental light sensors, loudspeakers, microphones and dot projectors.).  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to combine Chan’s and Riistama’s teachings with Li’s teachings in order to implementing the high screen-to-body ratio pursued at present (Li, par. 0003).

Claim 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chan et al., US2020/0160385 A1 in view of Riistama et al. US2017/0344713 A1 in view of Li et al. US2019/0253538 A1, as applied to claim 1 above respectively and further in view of Xu et al. US2019/0295271 A1.
Regarding claim 7, Chan, Riistama and Li teach all the limitations in claim 6.  
Chan, Riistama and Li failed to teach the remaining recited limitations.  However, Xu teaches wherein the at least one processor is further caused to: control the floodlight sensing member to transmit infrared lights to at least one 15object (par. 0036); control the infrared lens to receive infrared lights reflected by the at least one object and to form an infrared image (par. 0036); Page 19 of 24control the image capturing device to detect whether the at least one object includes a user face (par. 0039); wherein when the at least one object includes the user face, the at least one processor is further caused to: control the dot projector to project a plurality of light dots towards the user face (par. 0045); 5control the infrared lens to receive the light spots reflected by the user face and form an image in a point cloud form including depth data of different positions of the user face (par. 0019); and generate a 3D image of the user face based on one of the plurality of predefined .

Claim 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chan et al., US2020/0160385 A1 in view of Riistama et al. US2017/0344713 A1 in view of Natan et al. US2016/0379047 A1, as applied to claim 8 above respectively and further in view of Xu et al. US2019/0295271 A1. 
Regarding claim 12, Chan, Riistama and Natan teach all the limitations in claim 9. 
Chan, Riistama and Natan failed to teach the remaining recited limitations.  However, Xu teaches wherein the method of capturing a plurality of 3D 10images of a user face based on the plurality of predefined emotions comprises: controlling a flood light sensing member to transmit infrared lights to at least one object (par. 0036); controlling an infrared lens to receive infrared lights reflected by the at least one object and to form an infrared image (par. 0036); 15controlling the image capturing device to detect whether the at least one object includes a user face (par. 0039); wherein when the at least one object comprises a user face, the method of capturing a plurality of 3D images of a user face based on the plurality of predefined emotions further comprises: controlling a dot projector to project a plurality of light dots towards the user face (par. 0045); Page 22 of 24controlling the infrared lens to receive the light spots reflected by the user face and form an image in point cloud form including depth data of different positions of the user face (par. 0019); 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AYODEJI O AYOTUNDE whose telephone number is (571)270-7983.  The examiner can normally be reached on Monday - Friday, 7:00am-3:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Yuwen Pan can be reached on 571-272-7855.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information 






/AYODEJI O AYOTUNDE/Primary Examiner, Art Unit 2649